DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment of claims 1, 5 and 9 filed on August 3, 2022 has been entered and considered by examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 8 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al (U.S. Patent Pub. No. 2016/0012798; already of record) and in view of Hwang et al (U.S. Patent Pub. No. 2018/0204516).

Regarding claim 1, Oh discloses a pixel sensing device (sensing units SU1-SU6) for sensing a pixel (P), disposed in a panel (10), through a sensing line (14b), (figs. 1 and 3, [0034 and 0042]), the pixel sensing device (SU) comprising: 
an amplifier (AMP) configured to output a precharge voltage (Vpre) to the sensing line (14b) during a first time (data writing period Twrt) and to receive a sensing signal (Vsen), formed in the pixel (P), through the sensing line (14b) and to output the received sensing signal as a sensing voltage during a second time (sensing period Tsen and sampling period Tsam), (figs. 10a and 10c, [0059 and 0062-0063]).  

	However, Oh does not mention a first switch configured to selectively connect a first input terminal of the amplifier and the sensing line and a second switch configured to selectively connect a second input terminal of the amplifier and the sensing line. 
	In a similar field of endeavor, Hwang teaches 
an amplifier (Y1);
a first switch (S2) configured to selectively connect a first input terminal (+ terminal) of the amplifier (Y1) and the sensing line (i.e. line connecting the sub pixel driving circuit 1 and the threshold voltage detection circuit 2); and 
a second switch (S3) configured to selectively connect a second input terminal  (- terminal) of the amplifier (Y1) and the sensing line, (fig. 2, [0084 and 0101]).
Therefore, it would have been obvious to one of ordinary skills in the art at the effective filing date of the claimed invention to modify Oh, by specifically providing the first and second switch, as taught by Hwang, for the purpose of delaying the aging of the OLED, [0007].

	Regarding claim 2, Oh discloses wherein, during the first time (Twrt), the precharge voltage (Vpre) is inputted through a first input terminal (+ terminal) of the amplifier (AMP) and a second input terminal (- terminal) and an output terminal of the amplifier (AMP) are connected to the sensing line (14b) and, during the second time (Tsen and Tsam), the sensing line (14b) is connected to the first input terminal (+ terminal) and the second input terminal (- terminal) and the output terminal are connected with the analog-to-digital converter (ADC), (figs. 10a and 10c, [0059, 0062-0063 and 0065]).

	Regarding claim 3, Hwang discloses further comprising: 
a third switch (S1) configured to connect a line (line at node J), through which the precharge voltage (Vcm) is supplied, and the first input terminal (+ terminal) of the amplifier (Y1), wherein the second input terminal (- terminal) and an output terminal of the amplifier (Y1) are connected with each other, (fig. 2, [0090, 0095 and 0101]).
Therefore, it would have been obvious to one of ordinary skills in the art at the effective filing date of the claimed invention to modify Oh, by specifically providing the third, as taught by Hwang, for the purpose of delaying the aging of the OLED, [0007].
	
	Regarding claim 8, Oh discloses wherein the second time (Tsen and Tsam) follows the first time (Twrt), (fig. 7, [0058, 0062 and 0065]).

	Regarding claim 17, Oh discloses further comprising: 
an analog-to-digital converter (ADC) configured to convert the sensing voltage (Vsen) into digital data, (fig. 5, [0065]); and 
a transmitting circuit (ADC) configured to transmit the digital data (digital sensing data) to a device (11) which compensates for image data for the pixel (i.e. the timing controller 11 may apply the digital sensing value to a previously stored compensation algorithm and obtain a degradation deviation of the OLED and compensation data for compensation for the degradation deviation), (fig. 6, [0065]).

Allowable Subject Matter
Claims 5-6 and 9-16 are allowed.

Claims 4 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In view of amendment, the reference of Hwang has been added for new grounds of rejection. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG D PHAM whose telephone number is (571)270-5573. The examiner can normally be reached Monday - Friday: 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh D Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LONG D PHAM/Primary Examiner, Art Unit 2691